DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the first portion" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Likewise, Claim 3 recites the limitation "the suture pin" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
The limitation of claim 23, line 5, of “a second suture filament” is indefinite because it is unclear if this second suture filament is the same as or different than the second suture filament previously recited in claim 23. For examination purposes, it is assumed that it is the same element.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 1-2, 5-9, 11-13, and 22-23 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by US 2011/0270278 (Overes).
1. Overes discloses a surgical repair construct (construct of FIG. 28A-28D) comprising a snare linkage (anchor 22) and a collapsible loop (auxiliary strand 33). The snare linkage is formed of a first suture filament (e.g., combination of anchor body 28 and attachment member 82) and has a collapsible snare (e.g., opening defined between anchor body 28 and attachment member 82 which is collapsed between FIG. 28A-28D) at a first end (distal end in FIG. 28B), a second end (proximal end in FIG. 28A) that is configured to receive a second suture filament (auxiliary strand 33 via eyelet 84b) and a connecting neck (e.g., intermediate connecting portion of combination body 28 and member 82) between the first and second ends (FIG. 28A-28B). The collapsible loop is formed of the second suture filament (FIG. 28A-28D). The collapsible loop has a first end coupled to the second end of the snare linkage (FIG. 28B), a sliding knot (sliding member 47), and a collapsible filament tail (terminal portion 135a) extending from the sliding knot (FIG. 28A-28B; P0315-P0316). The second suture filament is a separate suture filament than the first suture filament (FIG. 28A-28B). The construct is configured to 
2. The snare is configured such that the first suture filament is coaxially disposed through itself (e.g., at openings 45a, 45b) such that at least a portion of the connecting neck is a coaxial sliding neck that is slidable along another portion of the connecting neck (FIG. 6A-6B; P0206-P0207). The coaxial sliding neck is movable towards the second end of the snare linkage to collapse the snare and movable away from the second end of the snare linkage to increase a size of the snare (FIG. 6A-6B and 28A-28D; P0206-P0207).
5. The snare is formed by a second sliding knot (e.g., sliding knot defined by eyelets 84a, 84b extending through openings 48a, 45b, respectively) located proximate to the connecting neck (FIG. 28A-28B. The second sliding knot is movable away from the second end of the snare linkage to collapse the snare and movable towards the second end of the snare linkage to increase a size of the snare (FIG. 28A-28D; P0206-P0207).
6. The first suture filament is a braided suture filament (see braided strand 44 at P0172).
7. The construct has a suture shuttle filament (second anchor 22) coupled to the snare (e.g., through its general “coupling” to the construct in FIG. 28A-28D) capable of use in advancing the snare linkage through tissue (FIG. 28A-28D).
8. The second end of the snare linkage has an eyelet (eyelet 84b) and the collapsible loop is coupled to the snare linkage by the eyelet (FIG. 28A; P0311).
9. The collapsible loop is coupled to the second end of the snare linkage by way of a portion of the second suture filament passing through a portion of the first suture filament at the second end of the snare linkage (e.g., at eyelet 84b in FIG. 28A and P0311).

12. The construct has an anchor (second anchor 22) having a filament engagement feature (eyelet 84b of second anchor 22). A portion of the collapsible loop is slidably disposed around a portion of the filament engagement feature to couple the sliding knot to the anchor such that the sliding knot extends from one side of the anchor and the snare linkage extends from another side of the anchor (FIG. 28A-28B).
13. The construct has a terminal filament tail (terminal portion 135b) formed from a portion of the second suture filament and extending from the sliding knot (FIG. 28A; P0315-P0316). The terminal filament tail is adjacent to the collapsible filament tail (FIG. 28A) and is at least capable of being substantially stationary with respect to the sliding knot (e.g., terminal portion 135b is capable of being stationary with respect to the sliding member 47 since each terminal portion 135a, b can be actuated independently such that only one (terminal portion 135a) can be actuated while the other (terminal portion 135b) remains stationary).
22. The connecting neck is a coaxial sliding neck comprising a portion of the first suture filament disposed through itself (e.g., see eyelets 84a, b disposed through openings 45a, b, respectively).
23. Overes discloses a surgical repair construct (construct of FIG. 28A-28D) comprising a first suture filament (anchor 22) and a second suture filament (auxiliary strand 33). The first suture filament is formed into a collapsible snare (e.g., opening defined between anchor body 28 and attachment member 82 which is collapsed between FIG. 28A-28D) at a first end (distal end in FIG. 28B) and having a second end (proximal end in FIG. 28B) that is configured to receive a .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 16-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2011/0270278 (Overes).
Overes discloses the invention substantially as claimed as discussed above but is silent regarding the thickness of the first or second filaments. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form the first filament with a thickness in the range of about 20 gauge to about 32 gauge and the second filament with a thickness in the range of about 21 gauge to about 34 gauge since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Overes would not operate differently with the claimed thicknesses since the construct could be 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-17 and 21-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 9,060,763 (Sengun). 
Although the claims at issue are not identical, they are not patentably distinct from each other because Sengun claims 1. a surgical repair construct comprising a snare linkage formed of a first suture filament and having a collapsible snare at a first end, a second end that is configured to receive a second suture filament, and a connecting neck between the first and second ends (claim 1). The construct has a collapsible loop formed of the second suture filament with the collapsible loop having a first end coupled to the second end of the snare linkage, a sliding knot, and a collapsible filament tail extending from the sliding knot, the second suture filament being a separate suture filament than the first suture filament (claim 1). The construct is configured to atraumatically pass through soft tissue and to secure tissue in a knotless manner (claim 1).
2. The snare is configured such that the first suture filament is coaxially disposed through itself such that at least a portion of the connecting neck is a coaxial sliding neck that is slidable along another portion of the connecting neck, the coaxial sliding neck being movable towards the 
3. The first portion of the suture pin is removably disposed through the coaxial sliding neck to immobilize the coaxial sliding neck (claim 3).
4. A second portion of the removable suture pin is further disposed through a portion of the first suture filament that forms the collapsible snare, the suture pin having a stationary knot formed therein between the first and second portions of the suture pin at a position within a loop formed by the snare and a terminal portion extending beyond the loop formed by the snare (claim 4).
5. The snare is formed by a second sliding knot located proximate to the connecting neck, the second sliding knot being movable away from the second end of the snare linkage to collapse the snare and movable towards the second end of the snare linkage to increase a size of the snare (claims 1 and 5).
6. The first suture filament comprises one of a cannulated suture filament and a braided suture filament (claim 6).
7. A suture shuttle filament is coupled to the snare for use in advancing the snare linkage through tissue (claim 7).
8. The second end of the snare linkage comprises an eyelet and the collapsible loop is coupled to the snare linkage by the eyelet (claim 8).
9. The collapsible loop is coupled to the second end of the snare linkage by way of a portion of the second suture filament passing through a portion of the first suture filament at the second end of the snare linkage (claim 9).

11. The collapsible filament tail is operable to collapse the collapsible loop when the sliding knot is moved towards the first end of the collapsible loop (claim 11).
12. An anchor having a filament engagement feature, a portion of the collapsible loop being slidably disposed around a portion of the filament engagement feature to couple the sliding knot to the anchor such that the sliding knot extends from one side of the anchor and the snare linkage extends from another side of the anchor (claim 12).
13. A terminal filament tail formed from a portion of the second suture filament and extending from the sliding knot, the terminal filament tail being adjacent to the collapsible filament tail and being substantially stationary with respect to the sliding knot (claim 13).
14. The suture pin is formed of a third suture filament that is separate from each of the first suture filament and the second suture filament (claim 14).
15. A thickness of the third filament is in the range of about 25 gauge to about 40 gauge (claim 15).
16. A thickness of the first filament is in the range of about 20 gauge to about 32 gauge (claim 16).
17. A thickness of the second filament is in the range of about 21 gauge to about 34 gauge (claim 17).

22. The connecting neck is a coaxial sliding neck comprising a portion of the first suture filament disposed through itself (claim 1).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD J SCHERBEL whose telephone number is (571)270-7085. The examiner can normally be reached Mon - Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 

TJ SCHERBEL
Primary Examiner
Art Unit 3771



/TODD J SCHERBEL/            Primary Examiner, Art Unit 3771